DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed September 7, 2021.
	Claims 1-5, 7-18 and 20-22 are pending.  Claims 1-5, 7-15 and 22 are amended.  Claims 6 and 19 are canceled.  Claims 1, 9 and 16 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received April 6, 2020.
 Allowable Subject Matter
Claims 1-5, 7-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited steps of applying an initial voltage to the bit lines 
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited step of wherein a time when the bias of the second bit line to the level of the first non-selection column voltage and the float of the third bit line to the level of the second non-selection column voltage completes is identical to a time when the sensing of the read voltage of the first word lines completes, in combination with the other limitations.
With respect to independent claim 16, there is no teaching or suggestion in the prior art of record to provide the recited step of wherein a time when the biasing of the second bit line to the level of the first non-selection column voltage and the floating of the third bit line to the level of the second non-selection column voltage completes is identical to a time when the sensing of the read voltage of the first word line completes, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825